DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Response to Amendment
The amendment filed on July 25, 202 in response to the previous Office Action (03/29/2022) is acknowledged and has been entered.
	Claims 12 – 31 are currently pending.
	Claims 1 – 11 are cancelled.

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive.
The amended and added limitations fail to overcome the Double patenting rejection. The amended claims broaden the scope but is not patentable distinct from the prior parent patent. The added claims are apparatus claims with the same scope as the previously rejected method claims. The apparatus performing the method is not patentably distinct from the subject matter claimed in the parent patent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 11,057,573. Although the claims at issue are not identical, they are not patentably distinct from each other for because claims 12 - 31 of the instant application are broader and fully encompassed by claims 1 – 17 of ‘573. The table below shows the independent claims.

Instant Invention
Patent ‘573
Correlation
Claim 12:
A method, comprising: defining a plurality of ways that two or more cameras are allowed to be grouped; defining one or more cost functions for the plurality of ways of grouping; computing costs for each of the plurality of ways the cameras are allowed to be grouped based on the one or more cost functions; grouping the cameras into one or more groups to curtail the costs, wherein the costs define an extent to which image harmonization and dynamic range are balanced within a synthesized image; and selecting a camera exposure/gain setting for each group, wherein one or more cameras within a given one of the groups has a same camera exposure/gain setting.
Claim 12:
A method, comprising: estimating, by a statistics engine, a brightness and/or color temperature of each camera within an image processing system with two or more cameras; defining, by an image signal processor (ISP), a plurality of ways that the two or more cameras are allowed to be grouped; defining, by the ISP, one or more cost functions for the plurality of ways of grouping; computing, by the ISP, costs for each of the plurality of ways the cameras are allowed to be grouped based on the one or more cost functions; grouping, by the ISP, the cameras into one or more groups to curtail the costs, wherein the costs define an extent to which image harmonization and dynamic range are balanced within a synthesized image; selecting, by the ISP, a camera exposure/gain setting for each group, wherein one or more cameras within a given one of the groups has a same camera exposure/gain setting; and rendering, to a display, the synthesized image that blends images captured by the cameras of the image processing system.
Instant claim is broader and all encompassing of parent claim 
Claim 19:
A system on a chip (SoC), comprising: a first processor configured to estimate a brightness or color temperature of each camera of two or more cameras; and a second processor coupled to the first processor and configured to: determine a spread between a least measured brightness or color temperature of the two or more cameras and a greatest measured brightness or color temperature of the two or more cameras; group the two or more cameras into one or more groups based on the spread; select a camera exposure/gain setting for each group of the one or more groups; and assign a same camera exposure/gain setting to all cameras within a first group of the one or more groups.
Claim 5: 
A method, comprising: estimating, by a statistics engine, a brightness and/or color temperature of each camera within an image processing system having two or more cameras; grouping, by an image signal processor (ISP), the two or more cameras into one or more groups based on a spread of the estimated brightness and/or color temperature among the two or more cameras, wherein the spread is calculated by determining a least measured brightness and/or color temperature of the two or more cameras and a greatest measured brightness and/or color temperature of the two or more cameras; and selecting, by the ISP, a camera exposure/gain setting for each group, wherein one or more cameras within a given one of the groups has a same camera exposure/gain setting.
Instant claim 19 is the apparatus performing the method of parent claim 5.
Claim 25:
A system on a chip (SoC), comprising: a statistics engine configured to estimate a brightness or color temperature of each camera of two or more cameras; and an image signal processor (ISP) configured to: define a plurality of ways that two or more cameras are allowed to be grouped; define one or more cost functions for the plurality of ways of grouping; compute costs for each of the plurality of ways the cameras are allowed to be grouped based on the one or more cost functions; group the cameras into one or more groups to curtail the costs, wherein the costs define an extent to which image harmonization and dynamic range are balanced within a synthesized image; and select a camera exposure/gain setting for each group, wherein one or more cameras within a given one of the groups has a same camera exposure/gain setting.
Claim 12:
A method, comprising: estimating, by a statistics engine, a brightness and/or color temperature of each camera within an image processing system with two or more cameras; defining, by an image signal processor (ISP), a plurality of ways that the two or more cameras are allowed to be grouped; defining, by the ISP, one or more cost functions for the plurality of ways of grouping; computing, by the ISP, costs for each of the plurality of ways the cameras are allowed to be grouped based on the one or more cost functions; grouping, by the ISP, the cameras into one or more groups to curtail the costs, wherein the costs define an extent to which image harmonization and dynamic range are balanced within a synthesized image; selecting, by the ISP, a camera exposure/gain setting for each group, wherein one or more cameras within a given one of the groups has a same camera exposure/gain setting; and rendering, to a display, the synthesized image that blends images captured by the cameras of the image processing system.
Instant claim 25 is the apparatus performing the method of parent claim 12.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698